      Case 1:19-cv-10004-JPO-SDA Document 25 Filed 02/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Jeriel Alexander,                                                          2/26/2021

                                 Plaintiff,
                                                             1:19-cv-10004 (JPO) (SDA)
                    -against-
                                                             ORDER OF SERVICE
Private Protective Services, Inc.,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Pursuant to 28 U.S.C. § 1915, the Court is making diligent efforts to serve process on

Defendant on behalf of Plaintiff, who is proceeding in this action without prepayment of fees,

that is, in forma pauperis. (See ECF No. 4, 15.) Because Defendant is a corporation, Plaintiff has

the option of effecting service on Defendant via personal service on the New York Secretary of

State, as statutory agent for service of process on a business corporation. See Fed. R. Civ. P.

4(h)(1)(a); N.Y. C.P.L.R. 311; N.Y. Bus. Corp. Law § 306. Such service entails a $40.00 statutory

fee, which the Court may not pay on Plaintiff’s behalf, notwithstanding Plaintiff’s in forma

pauperis status. See Malik v. Lavalley, 994 F.2d 90, 90 (2d Cir. 1993); Fisch v. Republic of Poland,

No. 07-cv-07204 (LAP) (KNF), 2007 WL 3120274, at *2 (S.D.N.Y. Oct. 23, 2007).

       The Court is advised that, in accord with the Court’s Order of Service dated January 20,

2021, the U.S. Marshals Service for the Southern District of New York (the “Marshals Service”)

has received from Plaintiff a money order for $40 made payable to “Department of State.”

       To allow Plaintiff to effect service on Defendant through the Marshals Service, the Clerk

of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-
       Case 1:19-cv-10004-JPO-SDA Document 25 Filed 02/26/21 Page 2 of 2




285 form”) for service of process on Defendant via the New York Secretary of State, using the

following address:

        Office of the New York Department of State
        One Commerce Plaza
        99 Washington Avenue
        Albany, NY 12231

        The Clerk of Court is further instructed to issue a summons and deliver to the Marshals

Service all the paperwork necessary for the Marshals Service to effect service on Defendant via

the New York Secretary of State, including the above-referenced USM-285 form. Further

information     on    this   method      of   service    of    process    may     be    found     here:

https://www.dos.ny.gov/corps/servinstr.html. 1

        Upon receipt of the above-referenced paperwork from the Clerk of Court, the Marshals

Service shall coordinate with its counterpart for the Northern District of New York to facilitate

service on Defendant via personal service on the New York Secretary of State at the above-

referenced address.

        The Clerk of Court is respectfully requested to mail a copy of this Order to Plaintiff. My

Chambers will forward a copy of this Order to the Marshals Service.

SO ORDERED.

DATED:          New York, New York
                February 26, 2021

                                                        ______________________________
                                                        STEWART D. AARON
                                                        United States Magistrate Judge

1
 From the Court’s review of the New York Department of State’s “Corporation and Business Entity
Database,” available at https://appext20.dos.ny.gov/corp_public/corpsearch.entity_search_entry, it
appears that the name under which Defendant is officially registered with New York State is “Private
Protective Services Inc.”—i.e., without a comma between “Services” and “Inc.”


                                                   2
